Fish, J.
Though the testimony for the State might, if credible, have authorized a conviction, yet as this testimony was not only far from satisfactory in its character, but, in so far as it tended to show actual *274guilt, circumstantial only, and did not, even if true, positively show more than an attempt to commit the offense charged, and as there was, on the other hand, testimony in behalf of the accused of physical facts demonstrating his innocence, and as the testimony of his witnesses did not necessarily conflict with that of those sworn for the State, the verdict of guilty was unwarranted, and the court erred in not granting a new trial.
Argued November 20,
Decided November 29, 1899.
Indictment for adultery and fornication. ‘ Before Judge Henry. Floyd superior court. July term, 1899.
Wright & Ewing, for plaintiff in error.
Moses Wright, solicitor-general, contra.

Judgment reversed.


All the Justices concurring.